Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 08/22/2022.  
Currently, claims 1, 3, 7-8, 10-11, 14, 16, 20, 22 and 25-27, 30 and 33-37 are pending with claims 8, 14, 16 and 20 being withdrawn from consideration.

Claim Construction
Among the many claim construction issues present in this case one which was discussed with the applicant’s representative in the last interview was whether or not the HEMT recited in claim 1 should be interpreted to narrowly have to include all the parts only as parts of the main HEMT device.  Here the office notes that upon review, due to the drafting style implemented, the HEMT at present literally only has to include the first semiconductor layer.  Whereas the rest of the bulk of the claim is, in this drafting style, only a part of the “A structure”.  So for now the office notes that this is a definitive situation where all the parts recited are not interpreted to have to all be in the main body, generally speaking, of a singular HEMT so to speak.  This does somewhat affect the office’s ability to make some types of rejections below, but for now the independent claim can certainly be addressed without this being an issue either way.  This is at least somewhat important because it allows for references like the ones applied below to potentially have the insulator portion(s) be a insulator between the trench structure(s) and the s/d region of a neighboring device, as an isolation part.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 10, 11, 22, 25, 26, 27, 30, 33, 34, 35, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” US 2018/0294341 published 10/11/2018) in view of Park et al (“Park” Park, J. “Comparison of AlGaN/GaN High Electron Mobility transistor with AlN or GaN as a cap layer” Research Gate paper available online on 07/14/2015 at https://www.researchgate.net/ publication/280028052_Comparison_of_AlGaNGaN_High_Electron_ Mobility_Transistor_with_AlN_ or_GaN_as_a_cap_layer  pp. 1-2).  
As to claim 1, Chen shows a structure (see the HEMT in Fig. 1 and 3 specifically, note that Fig. 2 is an alternate embodiment which is not being used in this grounds of rejection; [0037]) comprising: 
a high-electron-mobility transistor including 
a first semiconductor layer (see AlGaN barrier layer 40; [0032]; note this can be switched to the “second semiconductor layer” for claim 37 below), 
a first trench and a second trench that are adjacently located in the first semiconductor layer (see the left and right trenches in Fig. 1 for first and second trenches respectively, note how they look in Fig. 3’s top view), 
a gate window (note the parts of the overall moat connecting the two trenches that were just noted above together with one another in the Fig. 3 top view) in the first semiconductor layer, 
a gate electrode (see the gate electrode 90 in the trenches and the parts of the moat that connect them together; [0033]) located in the first trench, the second trench, and the gate window, 
a first insulator region (see in the Fig. 3 orientation, “lower” region, in the D2 direction, of 80 near the “lower” part of 80 that is lining the furthest right part of the gate trench, specifically in the Fig. 3 view, not the Fig. 1 view as the office is talking not about the depth here but of the location in the Fig. 3 view, note further for solely claim 34 below the office will further specify here that this region is to be designated as the same width of the top-to-bottom total width in the D2 direction of the little space between the bottom of the middle box in Fig. 3 where R1 is in Fig. 1, and the nearby lower running edge of the lowermost trench section in the Fig. 3 view; [0033]; note for claim 7 below the office will use just the same analogous region of just the part 82+the uppermost part of 81 rather than the larger 80 part as a whole, this will leave part of the layer 81 available for designation as another part; note for claim 25 instead of the variation of designations of parts for claim 7 the office will use the normal designation above + the little parts of 80 that are down in the lower part of the left side trench, note this will make this region non-continuous for claim 25 but will leave the region with a width to meet claim 25; for claim 36 specifically below the office will use an analogous region of just part 82 rather than the layer 80 part as a whole),
a second insulator region (see in the Fig. 3 orientation, “upper” region, in the D2 direction, of 80 near the “upper” part of 80 that is lining the furthest right part of the gate trench, specifically in the Fig. 3 view, note further for solely claim 34 below the office will further specify here that this region is to be designated as the same width of the top-to-bottom total width in the D2 direction of the little space between the top of the middle box in Fig. 3 where R1 is in Fig. 1, and the upper running edge of the uppermost trench section in the Fig. 3 view, not the Fig. 1 view as the office is talking not about the depth here but of the location in the Fig. 3 view; [0033]; note for claim 25 the office will use the normal designation above + the little parts of 80 that are down in the lower part of the right side trench, note this will make this region non-continuous for claim 25 but will leave the region with a width to meet claim 25; for claim 36 specifically below the office will use an analogous region of just part 82 rather than the layer 80 part as a whole), and 
a source/drain region (see the overall source/drain region over at and around part 52 with part of R3 being included in that overall region; [0033]), the gate window connecting the first trench to the second trench (note the parts of the moat that connect the first and second trenches noted above are the parts making the gate window that is designated above), 
the first semiconductor layer comprising a first compound semiconductor material (see AlGaN noted above), 
the first insulator region and the second insulator region extending through some layers (note that the regions of 80 noted above in the Fig. 3 view also extend downwards through layer 40 and arguably a “separate” layer 60 of slightly different material as it has been treated), 
the first insulator region laterally positioned between an end of the first trench and the source/drain region (see the first insulator region being laterally positioned between the far right end of the first designated trench, the rightmost trench in the top down view of Fig. 3 and the source/drain region over at 52; the office notes here that in the alternate the left hand “end” of the first trench can be designated here generally as another grounds of rejection and further the office will explicitly use that alternate grounds of rejection for claims 26 and 27 below), 
and the second insulator region laterally positioned between an end of the second trench and the source/drain region (see the second insulator region being laterally positioned between the far right end of the second designated trench, the left hand trench in the top down view of Fig. 3 and the source/drain region over at 52; the office notes here that in the alternate the left hand “end” of the second trench can be designated here generally as another grounds of rejection and further the office will explicitly use that alternate grounds of rejection for claims 26 and its depending claims below).  Note here as an aside, the office can also just use the “top” and “bottom” trenches in the Fig. 3 top down view as alternate designations of the first and second trenches, and use the connecting trench parts as the gate window, then adjust the other designations of parts and this may make the grounds of rejection easier for the applicant to understand.  

However, Chen will here be found to not show: a second semiconductor layer adjoining the first semiconductor layer along an interface, such that the first trench and a second trench are adjacently located in the second semiconductor layer, the second semiconductor layer comprising a second compound semiconductor material different in composition from the first compound semiconductor material, and being a device such that the first insulator region and the second insulator region extend through the interface, and the first insulator region is in the first semiconductor layer and the second semiconductor layer, and the second insulator region is in the first semiconductor layer and the second semiconductor layer (the office notes here that this is so long as the interface between 81 (AlN embodiment)/40(AlGaN embodiment) is not considered to be an interface that is “extended through” by suitable insulator “regions” of layer 82, which here the office will not adopt in order to try to address what the applicant appears to be intending to claim, where it seems that they intend for the actual physical interface to be extended through, and the relevant first and second insulator regions to be in the first and second semiconductor layers, rather than just a more broad reading where any otherwise suitable insulator regions extending through a plane created by the interface such that the relevant insulator regions also go through a relevant first and second semiconductor layer will suffice; the office also notes that under a more simple way alternate way of viewing this, it is simply because 40 lacks a dedicated capping layer material of GaN or AlN etc. that is solely just dedicated to capping 40, as opposed to the layer 81 that goes down in the gate trenches along with 82; note also that here the office is not considering the boundary between 60 and 40 an interface here, again to better try to address what the applicant seems to mean by actual layers forming an interface, rather than a treated part of the same layer making an interface with the layer in which it is located).   

Park shows the use of a GaN layer to cap off an AlGaN barrier layer in an AlGaN/GaN HEMT (see GaN used as dedicated cap layer for AlGaN in first paragraph).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have made a GaN cap layer as taught by Park for the layer 40 in Chen with the motivation of trying to reduce surface traps and electric field (see reduction of surface traps and electric field in the first paragraph of Park).  

The office notes that with the GaN cap layer (now designated as the second semiconductor layer) brought in there will then be an interface between the GaN cap layer and the AlGaN barrier layer 40 in Chen as modified where the layers adjoin each other (in other words where 40 and a newly brought in cap layer from the secondary reference is positioned solely above the topmost surface of 40 as a cap layer), the first trench and second trench are adjacently located in the second semiconductor layer (the GaN cap layer brought in for the AlGaN layer 40 will have the same trenches formed therethrough for the gate and liners to go down into), the second semiconductor layer comprising a second compound semiconductor material different in composition from the first compound semiconductor material (note GaN versus AlGaN) and finally note that the first insulator region and second insulator regions will both extend through the interface (note the parts of 80 noted above as the first and second insulator regions will be extended through the interface in the GaN cap layer – AlGaN barrier layer interface) as well as the first insulator region being “in” the first semiconductor layer and the second semiconductor layer (note that the first insulator region above, the region of 80 intoish the page in Fig. 1, but “lower” in the Fig. 3 view, in the D2 direction, or alternate designations noted above, will be “in” the layer 40 and the newly brought in cap layer from the secondary reference which caps the top surface of 40) and as well as the second insulator region being in the first semiconductor layer and second semiconductor layer (note that the second insulator region above will be “in” the layer 40 and the newly brought in cap layer from the secondary reference which caps the top surface of layer 40).  Finally note that for new claim 37, the office can flip the designations of the layer 40 with that of the newly brought in cap layer from Park.  

The office notes here that it is possible to consider Fig. 9’s embodiment of this reference to be a superior embodiment, as it is possibly considered to be an anticipatory reference (as it already has the cap layer).  However, as the reference is not explicit that Fig. 9 is intended to be used with Fig. 3’s top view for now the office will hold off making this grounds of rejection, as Park brings a cap layer with explicit motivation to combine and it may be a bit complicated to understand the reference as intending for there to be a Fig. 9(side)+Fig. 3(top) view embodiment all as one embodiment.  Further Fig. 9 can perhaps be more easily used for claim 37.  

As to claim 3, Chen as modified by Park above shows the device wherein the first compound semiconductor material is aluminum-gallium nitride, and the second compound semiconductor material is gallium nitride (see the materials GaN and AlGaN above).  

As to claim 7, Chen as modified by Park above shows the HEMT further comprising: a conformal dielectric layer on the first semiconductor layer and the second semiconductor layer at the end of the first trench, the conformal dielectric layer is positioned between the first insulator region and the end of the first trench (note the conformal dielectric layer 81, which conforms to the surface of the layers below it, is on the first and second semiconductor layers noted above in the combination above over at the end of the first trench and the conformal dielectric layer is positioned between the special designation of first insulator region designated above specifically for claim 7 and the end of the first trench noted above), and
the gate electrode includes a first portion positioned in the first trench with a gap between the first portion of the gate electrode and the conformal dielectric layer at the end of the first trench (see the gate electrode 90 having a portion thereof in the left trench in Fig. 1’s view and note that there is a small filled gap between it and the conformal dielectric layer here designated as 81, such that the gap is a gap filled by the material 82).  

As to claim 10, Chen as modified by Park above, shows the device noted above, wherein the first semiconductor layer and the second semiconductor layer include respective third portions laterally positioned between the first insulator region and the second insulator region (note there are regions of the GaN cap layer brought in during the combination above and the AlGaN layer 40 which are between the first and second insulator regions which here the office will designate as the “third portions” of each, note these are midway “up” in the D2 direction of Fig. 3’s top down view; note for claim 33 and 34 below the office will specifically designate these third portions as being portions that are equal in top-to-bottom width as the little box in the middle of Fig. 3’s view that is at R1 in Fig. 1’s view in each of the GaN cap layer brought in from Park and the layer 40 in Chen).  

As to claim 11, Chen as modified by Park above shows the device noted above wherein the gate electrode includes a first portion positioned in the first trench (see first portion of gate in the left hand side trench noted above in Fig. 1 view), the first trench extends through the first semiconductor layer past the interface to a first depth in the second semiconductor layer (note that the first trench will be running through the interface of the GaN cap layer brought in during the combination above and the AlGaN layer 40 which it is formed on 40 in the combination above, and note the depth to which that part of 90 goes down), the first insulator region extends to a second depth in the second semiconductor layer note that the first insulator region designated above has a part that goes down slightly deeper than the portion of the gate noted above going down into the first trench), and the second depth is greater than the first depth (note the second depth is slightly deeper than the first).   

As to claim 22, Chen as modified by Park above shows the device, wherein the gate electrode includes a second portion that extends beyond the end of the first trench toward the source/drain region (see gate 90 having a portion thereof that extends beyond the end of the first trench noted above towards the region over near 52, and/or 51 in the alternate as it is a part of the s/d region).  

As to claim 25, Chen as modified by Park above shows the device wherein the first trench and the first insulator region have approximately equal widths, and the second trench and the second insulator region have approximately equal widths (note that the first, left hand side, trench noted above has an internal width that is approximately equal to the modified designation of a first insulator region noted specifically for claim 25 above where the office included a little part of 80 that is directly under where this trench runs to the designation of the “first insulator region” as noted above for claim 25; and further note that the second, right hand side, trench has an internal width approximately equal to the modified designation of a second insulator region above noted specifically for claim 25 above where the office include a little part of 80 that is directly under where this trench runs to the designation of the “second insulator region” as noted above for claim 25).  

As to claim 26, Chen as modified by Park above shows a device wherein the first insulator region is arranged int the first semiconductor layer and the second semiconductor layer at a first localized position that is laterally between the end of the first trench and the source/drain region (note that where the part of 80 designated as the first insulator region above extends through the interface, and the first and second semiconductor layers in the combination above, at a localized region right thereabouts and that this is laterally between the left hand end of the left hand trench and the region over near the source 52; note also for claims 27 below the office here will adopt a more broad designation of the “first localized region” and just designate the whole region from the left hand side of the left hand trench in Fig. 1 over to the right side of the page of Fig. 1), 
and the second insulator region is arranged in the first semiconductor layer and the second semiconductor layer at a second localized position that is laterally between the end of the second trench and the source/drain region (note that where the part of 80 designated as the first insulator region above extends through the interface, and the first and second semiconductor layers in the combination above, it will be at a localized region right thereabouts and that this is laterally between the left hand end of the left hand trench and the region over near the source 52; note for claim 27 below the office will here just designate the whole region from the left hand side of the right hand trench over to the right hand side of the page in Fig. 1).  

As to claim 27, Chen as modified by Park shows the device as related above, but fails to show the device being one wherein the first insulator region comprises nitrogen, fluorine or iron in the first semiconductor layer and the second semiconductor layer at the first localized position (note that the first insulator region designated above has nitrogen therein in the AlN material noted above and which is “in” the first semiconductor layer 40 and the second semiconductor layer brought in from Park, and note this is at the large localized position discussed above), and the second insulator region comprises nitrogen, fluorine or iron in the first semiconductor layer and the second semiconductor layer at the second localized position (note that the first insulator region designated above has nitrogen therein in the AlN material noted above and which is “in” the first semiconductor layer 40 and the second semiconductor layer brought in from Park, and note this is at the large localized position discussed above).  

As to claim 30, Chen as modified by Park above, shows a device wherein the first insulator region and the second insulator region each comprise nitrogen, fluorine or iron (note that the first and second insulator regions above include nitrogen in the AlN embodiments of the layers therein; [0033]).  

As to claim 33, Chen as modified by Park above, shows a device wherein the first semiconductor layer, includes a first strip between the first trench and the second trench (note that layer 40 in Chen has a strip running right at R1 in Fig. 1, which will be right in the middle box in Fig. 3’s top down view, and this is between the left and right trenches designated above), the second semiconductor layer includes a second strip between the first trench and the second trench (note that the second semiconductor layer being the cap layer brought in from Park to just cap off layer 40 will have a strip part that runs right above that strip of 40 just discussed, and this strip is also between the left and right, first and second trenches noted above), and the first strip, the second strip and the respective third portions of the first semiconductor layer and the second semiconductor layer have equal widths (here the first and second strip are both laying directly on top of each other vertically aligned as the cap layer brought in from Park is just capping the layer 40 in Chen, and the third portions designated above in claim 10 for this claim 33 are equal in top-to-bottom width in the Fig. 3 orientation as noted above; the office notes though that alternate designations are available using non-total widths as well for now).   

As to claim 34, Chen as modified by Park above, shows the device being one wherein the first trench and the first insulator region have equal widths, and the second trench and the second insulator region have equal widths (note that with the very specific widths designated for the first and second insulator regions noted above in the discussion for claim 1 the first trench, which is the left trench, includes a non-total width the same width as designated for the first insulator region above, and further the right trench includes a non-total width the same width as designated for the second insulator region above).  

As to claim 35, Chen as modified by Park above, (the office notes at the outset that it is not clear from the context here what the applicant intends by “overlaps” in this context, whether it is meaning that the insulator region is in the end of the trench, or over top of it in the vertical, or perhaps overlapping in the horizontal, or perhaps any of the these possibilities, for now the office interprets this limitation(s) fairly broadly) shows a device wherein the first insulator region overlaps with the end of the first trench (here note that the first insulator region designated above overlaps the end of the first trench in the horizontal at the least, with designations likely being possible to have this overlap in the vertical as well, or “be inside” of the end of the trench as well, whichever the applicant intends here), and the second insulator region overlaps with the end of the second trench (note here that the second insulator region designated above overlaps in the horizontal with the end of the second trench noted above, and alternate designations of these parts appear to be available as well to have this vertically overlap, or be directly in the end of the trench, depending on what meaning the applicant intends).  

As to claim 36, Chen as modified by Park above, shows a device (see the alternate designation of parts noted above in claim 1’s discussion for claim 36) wherein the HEMT includes a dielectric layer (note dielectric layer 81 on 40; [0033]) on the first semiconductor layer, the first semiconductor layer is positioned between the second semiconductor layer and the dielectric layer (note 40 is between where the cap layer brought in from Park will be located up on the topmost surface of 40 over on the right hand side of the Fig. 1 orientation and the dielectric layer 81 over on the left hand side of the Fig. 1 orientation), the dielectric layer is comprise of a dielectric material, and the first insulator region and the second insulator region extend into the dielectric layer (note the alternate designations of the first insulator region and second insulator region up in 82 extend into the dielectric layer 81 down in the recesses marked by W1 and W2, at the least).  

As to claim 37, Chen as modified by Park above, shows a device wherein the first compound semiconductor material is gallium nitride (note as discussed above the office will flip the designation of the first compound semiconductor material to being the GaN cap brought in from Park), and the second compound semiconductor material is aluminum gallium nitride (note as discussed above the office will flip the designation of the second compound semiconductor material to the AlGaN layer 40 in Chen).  



Response to Arguments
Applicant’s arguments, see remarks, filed 08/22/2022, regarding the prior rejection using Chen and Park, has been considered but is not entirely persuasive.  The applicant begins by summarizing some of the fact findings by the office, with which the office agrees, but which believes might not be being fully understood.  The office here clarifies for the applicant that the “lower” language in the office action(s) (previously and currently) is referring to the Fig. 3 view in Chen, in the specific D2 direction, and specifically not in the D3 direction.  The applicant continues noting that 80 can include 81 and 82 that are located in part on the barrier layer 40 (and the office would add, these parts also go down in the recesses through layer 40 as well in the reference), with which the office agrees.  The applicant then argues that regardless of whether or not a GaN cap in park is considered a second semiconductor layer or layer 30 is considered a second semiconductor layer, the reference combination fails to disclose an insulator region that is located in first and second semiconductor layers.  The office has to disagree, as plainly parts 80, 81, 82, and specifically the first and second insulator regions thereof discussed in the grounds of rejection above, most certainly appear to be located “in” the layers 40 and the newly brought in cap layer from Park.  The office is not even sure specifically how the applicant would not think that these regions of insulator material would not be considered to be in layer 40 and the newly brought in cap from Park.  The office believes that perhaps the applicant is reading the office action with an emphasis on the “lower” and “upper” language regarding the positioning of the insulator regions designated above, but is not considering that this is in the Fig. 3 top down view.  The office must maintain a very similar grounds of rejection to that done before, and has clarified its position in the grounds of rejection above for the applicant.  

The applicant also argues regarding claim 25, that the factual findings regarding claim 25 are conjecture that fails to identify the teachings upon which the examiner is relying.  The office notes that it is instead just simple fact findings with odd designations of near arbitrary regions such that the widths of the near arbitrary regions match up with the trench total widths.  For now the office must consider this line of argument not persuasive as well and will have to maintain the grounds of rejection as more carefully worded for the applicant above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT S WITHERS/Primary Examiner, Art Unit 2891